Citation Nr: 0207793	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative disc 
disease, postoperative, with fusion of L4-L5 and L5-S1, with 
arthritis.

2.  Whether new and material evidence has been received to 
reopen the claim for dental injury from trauma occurring in 
military service (for dental treatment purposes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 1997 and September 1997 rating decisions by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a May 1999 rating decision, service connection for a nose 
fracture was denied.  The veteran did not appeal this 
decision. 

The veteran has raised the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for residuals of a spinal tap.  The Board refers 
this issue to the RO for appropriate action.

As a preliminary matter, the Board notes that the RO stated 
the "material evidence" test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, the Board notes 
that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that the Court erred in adopting the 
"material evidence" test articulated in Colvin.  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  The holding in Fossie v. West, 12 Vet. App. 1 
(1998), was that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously 
announced in Colvin.   The Board finds that no prejudice will 
result to the veteran by its consideration of the claim based 
on materiality herein.  In addition, the veteran was provided 
the pertinent VA regulation, 38 C.F.R. § 3.156(a).  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The issue of whether new and material evidence has been 
received to reopen the claim for dental injury from trauma 
occurring in military service (for dental treatment purposes) 
is discussed further in the remand portion of this decision.


FINDINGS OF FACT

1.  In a March 1988 decision, the RO denied service 
connection for degenerative disc disease with arthritis.  The 
veteran did not appeal.

2.  Evidence submitted since the RO's March 1988 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1988 decision which denied service connection 
for degenerative disc disease with arthritis is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the RO's March 1988 decision, thus, the claim of service 
connection for degenerative disc disease with arthritis is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amended 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA stated that in general 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the September 1997 rating decision; February 
1998 statement of the case; and in October 1998 and April 
2002 supplemental statements of the case, of the reasons and 
bases for the denial of his claim.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statements of the case, informed the 
veteran of the information VA had and the evidence needed to 
substantiate his claim and therein complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103A.  In this case, the burden is on the 
veteran to submit new and material evidence.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case and 
substantially complied with the requirements of the new law 
through the various documents mentioned previously. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard, supra.  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and the evidence considered as contemplated in 
the VCAA and that he is not prejudiced by this decision.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

In an August 1973 decision, service connection for 
degenerative disc disease, with laminectomy and fusion of L4-
L5 and L5-S1, postoperative, was denied.  This decision was 
appealed to the Board.  In a January 1974 decision, the Board 
denied degenerative disc disease with arthritis.  In several 
subsequent decisions, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection.  These decisions are dated in March 1974, 
October 1974, January 1987, and March 1988.  The veteran's 
claim was continuously denied on the basis that he was not 
diagnosed as having degenerative disc disease during service 
or within one year of discharge and that this disability was 
first manifest years after service and unrelated thereto.  In 
pertinent part, the veteran did not appeal the March 1988 
determination which is the last final decision of record.  

As noted, the veteran did not appeal the RO decisions dated 
in March 1988.  Therefore, the decision became final.  When a 
claim has been disallowed, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105.  According to the Court, the pertinent VA law 
requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, the last final decisions of record 
were the March 1988 and February 1990 decisions, 
respectively. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge, supra.  The Board notes that the legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).

Currently, the veteran seeks to reopen his claim for service 
connection for degenerative disc disease, postoperative, with 
fusion of L4-L5 and L5-S1, with arthritis.  In support of his 
claim, the veteran testified at a personal hearing before a 
hearing officer in May 1998 and also submitted 
correspondence.  The veteran testified that he underwent a 
spinal tap in service.  Following service, he continued to 
have back pain and saw a private physician for back problems.  
In 1965, he injured his back, but this was because he was 
susceptible to a back injury due to his back problems during 
service.  He asserts that current back problems are related 
to service. 

The newly added evidence to the file consists of the current 
May 1998 hearing transcript; a duplicate of a 1976 VA 
examination; duplicate service records; medical records from 
the Medical Clinic of North Texas, P.A.; medical records of 
Harris Methodist Southwest; the veteran's annotated copy of 
the May 1998 hearing transcript; pages from a manual for 
Courts-Martial for the United States Army; and lay signatures 
indicating that the veteran saw a physician for his back in 
1950.  

A review of the hearing transcript shows that the testimony 
is essentially duplicative of evidence of record at the time 
of the March 1988 and February 1990 decisions, respectively.  
The veteran had already asserted that he suffered from back 
problems in service that resulted in degenerative disc 
disease with arthritis.  The copy of the VA examination and 
service records, as noted, are duplicate copies.  The private 
medical records do not reflect treatment for degenerative 
disc disease with arthritis.  The veteran's annotated copy of 
the May 1998 hearing transcript reiterates his contentions 
and is cumulative evidence.  The pages from a manual for 
Courts-Martial for the United States Army do not contain any 
information showing that the veteran's current degenerative 
disc disease with arthritis is related to service or that 
arthritis was manifested within one year of service.  
Although the lay signatures indicated that the veteran saw a 
physician for his back in 1950, these individuals did not 
provide any specific information regarding the veteran's back 
disorder at that time, nor are they competent to state 
whether the veteran's current degenerative disc disease with 
arthritis is related to service or that arthritis was 
manifested within the first year after service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, lay 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Thus, in sum, the duplicate and cumulative evidence does not 
constitute new evidence and the evidence is otherwise not 
material.  It does not establish that the veteran's post-
service diagnosis of degenerative disc disease with arthritis 
is related to service.  As noted, this is the reason that his 
claim was denied in the past. 

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
decide the merits of the claim fairly.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
March 1988 decisions, thus, the claim of service connection 
for degenerative disc disease, postoperative, with fusion of 
L4-L5 and L5-S1, with arthritis is not reopened.


ORDER

The application to reopen a claim of service connection for 
degenerative disc disease, postoperative, with fusion of L4-
L5 and L5-S1, with arthritis, is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a February 1990 dental decision, the RO denied entitlement 
to dental treatment based on dental injury from service 
trauma.  The veteran's claim was interpreted as a claim for 
service connection and a dental rating found he was not in 
combat, did not suffer dental trauma, and was not a prisoner-
of-war.  The veteran did not appeal that determination but 
there is no satisfactory evidence of notice having been 
issued.  In any event this not the only dental decision of 
record which is problematic to the Board's consideration of 
the matter.  The veteran also testified that he suffered 
dental trauma during service in which he had 2 teeth knocked 
out.  In addition, due to this inservice injury, he had to 
have another tooth pulled.

The record shows that the recent claim adjudicated in 1990 
was more likely a claim for increase or for additional 
treatment of a service-connected dental disability.  The 
record includes an August 1948 decision that granted service 
connection for the following teeth based on service medical 
records: 1, 3, 4, 9, 10, 15, 16, 17, 20, 24, 25 and 29.  He 
was informed at the time that service connection was granted.  
The VA dental evaluation at the time found that his remaining 
teeth were to be extracted and that he would require full 
upper and lower dentures.  Other dental information on file 
indicates this was apparently completed.  Thus he has a 
protected rating for dental disability that apparently 
included removal of remaining teeth.  His statements in 1989 
may be reasonably interpreted as a claim for increase, which 
is inextricably intertwined with the current appeal.  The 
issue as certified may be mooted in light of the earlier 
rating decision in this case.  The history of his dental 
disability reasonably raises the question of whether the 
claim in 1990 was misinterpreted as a claim of service 
connection rather than as a rating increase or request for 
further treatment.  In any event the adjudication as it 
stands does not account for the service connected dental 
disability.  

Regarding the intertwined issue, the RO has not yet 
considered the extent of any notification or development 
action required a result of the comprehensive regulations 
that VA issued to implement the new law.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)); see also Bernard, supra. 

The Board is mindful of the recently published regulations 
effective February 22, 2002, that permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2002) para. 
9(a)(1) noting the discretionary nature of the new procedure 
and para. 9(c)(4) regarding cases requiring exceptionally 
extensive development and little or no development has been 
performed.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
quoting from Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
that the operative word "may" in a regulation clearly 
indicates discretion; Malone v. Gober, 10 Vet. App. 539, 544 
(1997) holding that the use of the word "may" connotes 
complete unfettered discretion.  See also Grivois v. Brown, 6 
Vet. App. 136, 140 (1994) citing Vitarelli v. Seaton, 359 
U.S. 535, 539 (1959) holding that similarly situated persons 
are entitled to all agency provided procedures.  See  also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

There has been no development of the intertwined issue 
regarding the dental disability.  See also Lamb v. Principi, 
284 F.3d 1378 (Fed. Cir. 2002) holding that a Board remand 
was in the petitioner's best interest as the RO is the agency 
best qualified to develop and decide in the first instance 
the factual matters presented by his new theory of 
entitlement, rather than the Board which is primarily an 
appellate tribunal.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should ask the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
the veteran received for his service-
connected dental disability.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the appellant's inextricably intertwined 
claim of entitlement to a rating increase 
for a service-connected dental 
disability.  The RO should also review 
the issue of whether new and material 
evidence has been received to reopen the 
claim for dental injury from trauma 
occurring in military service (for dental 
treatment purposes) as warranted in light 
of the determination on the inextricably 
intertwined issue.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a statement of 
the case on the new issue (SOC) or supplemental statement of 
the case (SSOC) covering previously appealed issues as 
necessary.  The SOC/SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable laws and regulations.  
The case should be returned to the Board if in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, he is 
hereby notified that failure to report for a scheduled VA 

examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

